Exhibit 10.5
 
AMENDMENT No. 1 TO MASTER AGREEMENT
 
This Amendment No.1 to Master Agreement (“Amendment”) is made and entered into
as of December 16, 2010 by and between Oxygen Biotherapeutics, Inc., including
its directors, officers, employees and agents  (“OBI") and Dermacyte
Switzerland, Ltd  including its directors, officers, employees and agents
(“DSL”).
 
RECITALS
 
A.
OBI and DSL entered into a Master Agreement dated December 15, 2010 (the “Master
Agreement”); and

 
B.
OBI and DSL wish to amend the terms of the Master Agreement as set forth below.

 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.  
The first sentence in Section 6(a) is deleted and replaced with the
following:  “Company will receive the Product at a mutually agreed price.”

 
2.  
 Except as expressly provided in this Amendment, all other terms, conditions and
provisions of the Master Agreement shall continue in full force and effect as
provided therein.

 
IN WITNESS WHEREOF, OBI and Institution have entered into this Amendment
effective as of the date first set forth above.
 

Oxygen Biotherapeutics, Inc.,   Dermacyte Switzerland, Ltd.                By:
/s/
  By:
/s/
  Name:     Name:     Title :     Title:     Date:     Date:    

 
 
 

 